Title: Tobias Lear to Hercules Mulligan, 6 February 1792
From: Lear, Tobias
To: Mulligan, Hercules


  Philadelphia, 6 Feb. 1792. “The President is desirous of getting some black mole skin, like that of which you made him a pair of breeches when he was in New York—and not being able to procure any in this City he has directed me to request, if there is any in N. York, that you will be so good as to get and send to him as much as will three pair breeches; the amount of which shall be remitted to you as soon as it gets to him, and the price is known.”
